United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-2467
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Erik M. Barber

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Western
                                 ____________

                           Submitted: February 3, 2021
                             Filed: February 8, 2021
                                  [Unpublished]
                                 ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Erik Barber received a 219-month sentence after he pleaded guilty to
conspiring to distribute a controlled substance. See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), 846. In an Anders brief, Barber’s counsel suggests that the sentence
is substantively unreasonable and requests permission to withdraw. See Anders v.
California, 386 U.S. 738 (1967). We affirm.
       We conclude that Barber’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (applying an
abuse-of-discretion standard); see also United States v. Callaway, 762 F.3d 754, 760
(8th Cir. 2014) (stating that a within-Guidelines-range sentence is presumptively
reasonable). The record establishes that the district court 1 sufficiently considered
the statutory sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper
factor or commit a clear error of judgment. See United States v. Larison, 432 F.3d
921, 923–24 (8th Cir. 2006). Moreover, the court had no obligation to vary
downward “on policy grounds,” even if it had the authority to do so. United States
v. Black, 670 F.3d 877, 882 (8th Cir. 2012).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                         -2-